Citation Nr: 1722542	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  08-16 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for trace nuclear sclerosis of the lenses of each eye of no clinical significance (claimed as bilateral eye condition, floaters and/or cataracts). 

2.  Entitlement to service connection for dental treatment purposes for complete dental reconstruction. 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for developmental nasal septal deviation (claimed as deviated nasal septum/right nasal passage). 

5.  Entitlement to service connection for stress fracture at the base of the left first metatarsal (claimed as left foot pain and/or degenerative joint disease). 

6.  Entitlement to an initial rating in excess of 10 percent prior to August 4, 2016, and 20 percent thereafter, for thoracolumbar spondylosis (claimed as chronic back pain and/or degenerative joint disease of the upper and lower back). 

7.  Entitlement to an initial rating in excess of 10 percent for soft tissue of the first ray, bilateral hands (claimed as chronic hand pain with degenerative joint disease, thumb pain, and osteoarthritis). 

8.  Entitlement to a rating in excess of 10 percent for left rotator cuff weakness with multiple injuries, including greater tuberosity fracture and tears of the rotator cuff. 

9.  Entitlement to an initial compensable rating for myofascial pain dysfunction syndrome (claimed as chronic jaw pain, temporomandibular joint dysfunction and or right jaw joint).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1973, July 1978 to August 1979, November 1989 to June 1990, April 1991 to January 1992, May 1995 to September 1995, and October 1997 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2011, the Board reopened the Veteran's claim for service connection for trace nuclear sclerosis of the lenses of each eye of no clinical significance and remanded all claims then on appeal.

In November 2016, the AOJ, in pertinent part, increased the Veteran's rating for thoracolumbar spondylosis to 20 percent, from August 4, 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016).

Review of the current contents of the Veteran's VBMS and Virtual VA electronic files reflects that multiple documents are no longer associated with the Veteran's claims file.  In a March 2014 deferred rating decision, the AOJ determined that the Veteran's original claims file was lost at the Dallas, Texas VA Medical Center (VAMC) and attempts were to be made to rebuild the claims file.  Later, in an October 2015 deferred decision, the AOJ again recognized that the Veteran's claims file had been rebuilt.  In these documents, the AOJ indicated that the Veteran's complete service treatment records were missing as were certain jurisdictional documents such as the Notice of Disagreement, Statement of the Case, and VA Form 9.  In a January 2016 letter, the AOJ asked the Veteran to provide copies of these documents.  The letter did not explicitly state that the Veteran's file had been lost.  In February 2016, the Veteran responded by submitting numerous documents, including various private treatment records and service records.  Nevertheless, the Board's review of the record reflects that many records, which had previously been included in the Veteran's claims file and reviewed by the AOJ, are still missing from the record, without explanation as to whether efforts were made to obtain them.  These include but are not necessarily limited to the following documents:

* Statement In Support Of Claim, VA Form 21-4138 received July 13, 2006;
* VA examinations, North Texas Health Care System  dated December 20, 2006 and December 28, 2006,
* Statement in Support of Claim, VA Form 21-4138, received December 19, 2006, 
* Treatment records, Dr. B. O., from March 15-16, 2006, 
* Substantive appeal received May 30, 2008,
* VA Examination dated April. 7, 2009 from VA Medical Center Dallas.
* Private treatment reports, Cataract and Eye Care Clinic, dated May 30, 1990, 
* VA examination photographs, 
* Claim received December 19, 2006, and
* Veteran's statement received December 19, 2006.

On remand, the AOJ must take appropriate action to obtain and associate with the file the documents identified above, as they may be pertinent to the issues currently on appeal.   

Accordingly, the case is REMANDED for the following action:

1. Take all appropriate action to obtain and associate with the file the missing records identified below, and any other records identified as missing during the search.  

* Statement In Support Of Claim, VA Form 21-4138 received July 13, 2006;
* VA examinations, North Texas Health Care System  dated December 20, 2006 and December 28, 2006,
* Statement in Support of Claim, VA Form 21-4138, received December 19, 2006, 
* Treatment records, Dr. Barry Osherowitz, from March 15-16, 2006, 
* Substantive appeal received May 30, 2008,
* VA Examination dated April. 7, 2009 from VA Medical Center Dallas.
* Private treatment reports, Cataract and Eye Care Clinic, dated May 30, 1990, 
* VA examination photographs, 
* Claim received December 19, 2006, and
* Veteran's statement received December 19, 2006.

Actions should include, but not be limited to, providing specific notice to the Veteran, and requesting that she provide any copies of these missing documents (or other information which may lead to obtaining a copy of missing contents) that may be in her possession.  The AOJ should provide reasonable assistance, to the extent appropriate, in obtaining documents from any potential sources identified by the Veteran, to include private treatment reports from Dr. B.O. and from the Cataract and Eye Care Clinic.

The AOJ should memorialize all efforts to obtain these documents in the file, and indicate if any such documents could not be found.

2.  After completion of the above, readjudicate the issues on appeal.  If any determination remains adverse to the Veteran, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

